Citation Nr: 0935766	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-05 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his hearing loss and tinnitus began 
during service when he was a gunner's mate for 18 months.  
Specifically, the Veteran has reported that in this position 
he was exposed to noise from heavy guns and ship machinery 
while onboard the U.S.S. Newport News.  

Service treatment records confirm that the Veteran was 
onboard the U.S.S. Newport News.  These records also indicate 
that had 15/15 bilateral hearing on whispered voice testing 
at pre-induction examinations in March 1962, May 1962, and 
July 1962, and at his separation examination in June 1965.   

Post-service, the Veteran sought VA treatment for his hearing 
loss in June 2005.  A copy of the audiogram is not of record; 
however, the doctor reported that the audiological test 
results suggested that the Veteran may be a candidate for a 
hearing aid evaluation, although he did not meet the 
eligibility requirements at that time.   

In November 2005, the Veteran was afforded a VA audiological 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's 
treatment records, noting that whispered voice test results 
from March 1962 to June 1965 were of record but were not 
valid indicators of true organic acuity as they did not 
accurately assess high frequencies.   The examiner also noted 
the Veteran's reports of in-service noise exposure to 
excessive noise from 8-inch and 5-inch guns with no hearing 
protection for 18 months as a gunner's mate, as well as noise 
from helicopters while on the third turret.  Additionally, he 
noted that, following separation from service, the Veteran 
had worked in a fabrication shop for two years, as a 
draftsman for two years, and in sales for the remainder of 
his career.  Finally, the examiner noted that the Veteran 
reported having tinnitus, which he described as a light 
ringing in his ears, since his time in service.  

After discussing his pertinent history and the findings of 
his physical examination, the examiner diagnosed the Veteran 
with bilateral mild to moderately severe sensorineural 
hearing loss.  In this regard, the Board notes that the 
results of the November 2005 audiological examination reveal 
that the Veteran has hearing loss in accordance with VA 
standards.  See 38 C.F.R. § 3.385 (2008).  The examiner also 
stated that any opinion as to the etiology of the Veteran's 
hearing loss would be mere speculation based on the fact that 
1) the only records regarding the Veteran's hearing during 
service were whispered voice tests and 2) the Veteran 
reported having some noise exposure since service.  

Unfortunately, the examiner failed to acknowledge the 
Veteran's account of continued symptomatology since service, 
and instead relied on a lack of evidence regarding hearing 
loss during service to reach the conclusion that any opinion 
regarding the etiology of hearing loss would be mere 
speculation.  Moreover, the November 2005 examiner also 
failed to provide an opinion as to the etiology of the 
Veteran's reported tinnitus.  As such, the examination report 
is not adequate for rating purposes, and this matter must be 
remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of an in-
service injury, but instead relied on the service treatment 
records to provide a negative opinion); see also 38 C.F.R. § 
4.2 (stating that if the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes); see also Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (once VA undertakes an examination, even 
if not required to do so, an adequate one must be produced).  

Additionally, in a January 2008 letter, the Veteran reported 
that while his claims were on appeal, he had sought further 
VA treatment and that VA had provided him with hearing aids.  
To date, the most recent VA treatment records associated with 
the claims file are dated in November 2005.  All relevant 
treatment records, including any recent VA treatment records, 
should be obtained on remand.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.   Make arrangements to obtain the 
Veteran's complete treatment records for 
hearing loss and tinnitus, including 
copies of audiometric test results, from 
the Birmingham, Alabama, VA Medical 
Center, dated from January 2005, forward.  

2.  Then, schedule the Veteran for a VA 
audiology examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
hearing loss had its onset during active 
service or is related to any in-service 
disease, event, or injury, including noise 
exposure.  In providing this opinion, the 
examiner should acknowledge the Veteran's 
complaints of a continuity of 
symptomatology since service.

The examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
tinnitus had its onset during active 
service or is related to any in-service 
disease, event, or injury, including noise 
exposure.  In providing this opinion, the 
examiner should acknowledge the Veteran's 
complaints of a continuity of 
symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the Veteran's 
claims.  If the decision with respect to 
the claims remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


